
	

113 S2784 IS: Rail Safety Improvement Act of 2014
U.S. Senate
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2784
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2014
			Mr. Blumenthal (for himself, Mr. Schumer, Mrs. Gillibrand, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To direct the Secretary of Transportation to carry out activities to improve rail safety, and for
			 other purposes.
	
	
		1.Short title; table of contents; references to title 49, United States Code(a)Short title
				This Act may be cited as the
		  Rail Safety Improvement Act of 2014.
			(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; references to title 49, United States Code.
					Sec. 2. Authorization of appropriations.
					Sec. 3. Requirement for uniform operating rules.
					Sec. 4. Rail safety technology.
					Sec. 5. Fatigue mitigation.
					Sec. 6. Transportation of flammable liquids by rail.
					Sec. 7. Amendments to the Safety Appliance Law.
					Sec. 8. Amendments to the Locomotive Inspection Law.
					Sec. 9. Repair and replacement of damaged track inspection equipment.
					Sec. 10. Commuter rail track inspections.
					Sec. 11. Automated track geometry inspections.
					Sec. 12. Speed enforcement.
					Sec. 13. Unintentional movement.
					Sec. 14. Rail safety oversight improvements.
					Sec. 15. Reports on statutory mandates and recommendations.
					Sec. 16. Operation deep dive; report.
					Sec. 17. Use of certain reports and surveys.
					Sec. 18. Authorization of appropriations; miscellaneous.
					Sec. 19. Enforcement.
					Sec. 20. Confidential close call reporting systems.
					Sec. 21. Freight train crew size.
				(c)References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of title 49, United States Code.2.Authorization of appropriationsSection 20117(a)  is amended to read as follows:(a)Authorization of appropriations(1)In generalThere are authorized to be appropriated to the Secretary of Transportation to carry out this part
			 and to carry out responsibilities under chapter 51 as delegated or
			 authorized by the Secretary—(A)$225,000,000 for fiscal year 2015;(B)$245,000,000 for fiscal year 2016;(C)$266,000,000 for fiscal year 2017;(D)$289,000,000 for fiscal year 2018;(E)$293,000,000 for fiscal year 2019; and(F)$300,000,000 for fiscal year 2020.(2)Inspection vehiclesWith amounts appropriated pursuant to paragraph (1), the Secretary, in addition to providing
			 further funding for previously purchased automated inspection vehicles as
			 needed, shall purchase or lease automated rail integrity inspection
			 vehicles, Gage
			 Restraint
			 Measurement System vehicles, and automated track geometry vehicles or
			 other
			 comparable technology as needed, including technology that may be added
			 onto an existing railcar or vehicle, to assess rail and track safety.(3)Facility for underground rail station and tunnelThere are authorized to be appropriated to the Secretary such sums as may be necessary for the
			 period encompassing
			 fiscal years 2015 through 2020 to design, develop, and construct the
			 Facility for Underground Rail Stations and Tunnels at the Transportation
			 Technology Center in Pueblo, Colorado. The facility shall be used to test
			 and evaluate the vulnerabilities of above-ground and underground rail
			 tunnels to prevent accidents and incidents in such tunnels, to mitigate
			 and remediate the consequences of any such accidents or incidents, and to
			 provide a realistic scenario for training emergency responders.(4)Rail securitySuch sums as may be necessary from the amount appropriated pursuant to paragraph (1) for each of
			 the fiscal years 2015 through 2020 shall be made available to the
			 Secretary for personnel in regional offices and in Washington,
			 D.C., whose duties primarily involve rail security.. 3.Requirement for uniform operating rules(a)AmendmentSubchapter II of chapter 201 is amended by
adding after section 20167 the following:20168.Uniform operating rules(a)In generalThe Secretary of Transportation may promulgate regulations or issue orders to require  in small
			 geographic areas, as defined by the Secretary, where 2
			 or more railroads serve as host railroads for joint operations that occur
			 within a
			 small geographic area, all such host
			 railroads in the small
			 geographic area to develop uniform operating rules governing all
			 operations within the small geographic area with respect to—(1)signal aspects and indications, such that no aspect represents multiple indications for any
			 operations within the small geographic area;(2)after-arrival mandatory directives, such that the use of an after-arrival mandatory directive is
			 prohibited for any operations in non
signaled territory within the small geographic area; and(3)forms used to convey track authority, such that track authority for any operations within the small
			 geographic area is conveyed using an identical set of forms.(b)ConstructionNothing in this section shall be construed to limit the authority of the Secretary to promulgate
			 regulations or issue orders under other law..(b)Conforming amendmentThe table of contents for subchapter II chapter 201 is
amended by adding after the item relating to section 20167 the following:20168. Uniform operating rules..4.Rail safety technology(a)Railroad safety technology grants(1)Authorization of appropriationsSection 20158(c) is amended to read as follows:(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation the following amounts to
			 carry out this section, to remain available until expended:(1)For fiscal year 2015, $1,000,000,000.(2)For fiscal year 2016, $1,000,000,000.(3)For each of fiscal years 2017 through 2020, $250,000,000..(2)Matching requirementsSection 20158(b)(4) is amended by striking the period at the end and inserting , except that Federal funds for an eligible project for the primary benefit of intercity rail
			 passenger transportation or commuter rail passenger transportation may
			 equal 100 percent of the
			 total
			 cost of that project..(3)Grant criteria; considerationsSection 20158(b)(2) is amended—(A)in subparagraph (B), by striking ; or and inserting a semicolon;(B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(D)are submitted by applicants that demonstrate a history of making expenditures for capital projects
			 related to railroad safety technology..(b)Positive train control systems(1)SpectrumSubchapter II of chapter 201, as amended by section 3 of this Act, is further amended by adding
			 at the end the following:20169.Electromagnetic spectrumNot later than 120 days after the date of enactment of the Rail Safety Improvement Act of 2014,
the Secretary of Transportation and the Chairman of the Federal Communications
Commission shall coordinate to assess  spectrum needs and availability for implementing positive
			 train control systems (as defined in section 20157). Such
			 coordination
may include conversations with external stakeholders..(2)Conforming amendmentThe table of contents for subchapter II of chapter 201, as amended by section 3 of this Act, is
			 further amended by adding at the end  the following:20169. Electromagnetic spectrum..(3)ReportsSection 20157(a) is amended by adding at the end the following:(3)Progress reports(A)In generalBeginning 6 months after the date of enactment of the Rail Safety Improvement Act of 2014, and every 6 months thereafter until its positive train control system is certified by the
			 Secretary under subsection (h), each railroad carrier
			 and entity required to submit
			 a plan under paragraph (1) of this subsection shall provide a progress
			 report to the
			 Secretary on the status of the plan.(B)ContentsA progress report under subparagraph (A) shall include—(i)a section describing the total number of positive train components required, the number of
			 components that have been completed as of the date of the progress report,
			 the
			 number of components that remain to be completed or implemented, an
			 estimated completion date for each component that remains to be completed
			 or implemented, and the overall completion percentage; and(ii)a section describing—(I)the total number of safety-related employees and equivalent railroad carrier contractors and
			 subcontractors required to be trained, by class and craft;(II)the minimum training standards for the employees, contractors, and subcontractors under subclause
			 (I);(III)the percentage of employees, contractors, and subcontractors under subclause (I) that have
			 completed training as of the date of the progress report;(IV)the percentage of employees, contractors, and subcontractors under subclause (I) that remain to be
			 trained; and(V)the estimated completion date for the training under
			 subclause (IV).(C)DefinitionsIn this paragraph:(i)ComponentThe term component means a locomotive apparatus, wayside interface unit, switch, base station radio, wayside radio,
			 locomotive radio, and any new and novel technology that is part of a
			 positive train control system.(ii)Minimum training standardsThe term minimum training standards means the knowledge of, and ability to comply with, Federal railroad safety laws and regulations
			 and carrier rules and procedures necessary to implement positive train
			 control.(D)WebsiteNot later than 30 days after receiving a progress report under this paragraph, the Secretary shall
			 make the report available on the website of the Federal Railroad
			 Administration..(c)Alerters(1)In generalSubchapter II of chapter 201, as amended by subsection (b) of this section, is further amended by
			 adding at the end the following:20170.Alerters(a)In generalBeginning 1 year after the date of enactment of the Rail Safety Improvement Act of 2014, a working alerter  shall be required in the controlling locomotive of each passenger train in
			 intercity rail passenger transportation (as defined in section 24102) or
			 commuter rail passenger
			 transportation (as defined in section 24102).(b)RegulationsThe Secretary may promulgate or revise existing regulations to specify the appropriate technical
			 detail and essential functionalities of a working alerter, including the
			 manner in which the alerter can be reset..(2)Conforming amendmentThe table of contents for subchapter II of chapter 201, as amended by subsection (b) of this
			 section, is
			 further amended by adding at the end  the following:20170. Alerters..(d)Redundant signal protectionNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation
			 shall promulgate
such regulations as the Secretary considers necessary to require that on-track safety programs, as
			 described in subpart
			 C of part 214 of title 49, Code of Federal Regulations, whenever
			 practicable and consistent with other safety requirements and operational
			 considerations, include requiring
			 implementation of redundant signal protection, such as shunting, for
			 maintenance-of-way work crews who depend on a train dispatcher to provide
			 signal protection.(e)Installation of audio and image recording devices(1)In generalSubchapter II of chapter 201, as amended by subsection (c) of this section, is further amended by
			 adding at the end the following:20171.Installation of audio and image recording devices(a)In generalNot later than 2 years after the date of enactment of the Rail Safety Improvement Act of 2014, each railroad carrier that is a Class I railroad and each railroad carrier that provides
			 intercity
			 rail passenger or
			 commuter rail passenger transportation shall install inward- and
			 outward-facing audio and image recording devices in all controlling
			 locomotive cabs and cab car operating compartments.(b)RegulationsNot later than 1 year after the date of enactment of the Rail Safety Improvement Act of 2014, the Secretary of Transportation
			 shall promulgate such regulations as the Secretary considers necessary to
			 implement this section.  The regulations,
			 at a minimum, shall require—(1)a railroad carrier described in subsection (a) to establish a program for the review and
			 use of in-cab audio and image recordings;(2)the program under paragraph (1) to be submitted to the Secretary for review and approval; and(3)privacy protections as determined
			 appropriate by the Secretary, including limitations on
			 the public release of the recordings under subsection (f).(c)Programs(1)In generalEach program established under subsection (b)(1) shall be limited to the purposes under paragraph
			 (2) of this subsection.  A railroad carrier may not use in-cab audio or
			 image recordings or
			 structure the program to retaliate
			 against an employee, or for selective enforcement.(2)PurposesA program established under subsection (b)(1) shall limit the use of in-cab audio and image
			 recordings to the following purposes:(A)Assisting in an investigation into the causation of a reportable accident.(B)Verifying that a train crew member's actions
			 are in accordance with applicable safety laws.(C)Counseling a
			 train crew member if the member's actions are not in accordance with
			 applicable safety laws.(d)Detail and featuresIn promulgating the regulations under this section, the Secretary shall specify
			 the appropriate technical detail and essential features of the inward- and
			 outward-facing audio and image recording devices to provide for—(1)protection in the event of a crash or fire;(2)a minimum 12-hour continuous recording capability;(3)recordings that are easily accessible for review during an accident investigation; and(4)information captured by recording devices to be recorded in a location remote from the
			 controlling locomotive to maximize
			 the likelihood of recovering the information after an accident.(e)Other railroad carriers(1)In generalNothing in this section restricts the discretion of the Secretary to require railroad carriers
			 other than those described in subsection (a) to install inward- and
			 outward-facing audio and image recording devices in all controlling
			 locomotive cabs and cab car operating compartments. In exercising such
			 discretion, the Secretary shall consider, at a minimum, the safety
			 performance
			 of the railroad carrier.(2)Voluntary program establishmentAny railroad carrier other than a railroad carrier described in subsection (a) may voluntarily
			 establish a program under this
			 section.  This section, and any regulations promulgated under this
			 section, shall apply to a program that is voluntarily established.(f)Confidentiality of recordingsIn accordance with section 552(b)(3) of title 5, the Secretary may not disclose publicly any part
			 of an in-cab audio or image recording that the Secretary obtains as part
			 of an accident or other investigation.
							.(2)Conforming amendmentThe table of contents for subchapter II of chapter 201, as amended by subsection (c) of this
			 section, is
			 further amended by adding at the end  the following:20171. Installation of audio and image recording devices..5.Fatigue mitigation(a)Regulation on fatigue management plansNot later than 180 days after the promulgation of the final regulation implementing the requirement
			 for risk reduction plans under section 20156(a) of title 49, United States
			 Code, or for 10-year technology implementation plans under section
			 20156(e) of that
			 title, whichever is later, the Secretary of Transportation shall
			 promulgate such regulations as are necessary to implement the requirement
			 for fatigue management plans under section 20156(f)
			 of that title.(b)Cost-Benefit analysis(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation
			 shall conduct a
			 comprehensive cost-benefit analysis to evaluate the development of hours
			 of service requirements for all train, signal, and
			 dispatching service employees based on fatigue sciences.(2)AssumptionsIn performing the cost-benefit analysis, the Secretary of Transportation may—(A)contemplate hours of service requirements for the employees described in paragraph (1) that are
			 based on sound, up-to-date scientific information regarding fatigue
			 measurement, employee
			 work and sleep, and accident risk; and(B)contemplate requirements that differ from the requirements under chapter 211 of title 49, United
			 States Code.(3)ConsiderationsIn performing the cost-benefit analysis, the Secretary of Transportation shall consider the costs,
			 benefits, and
			 other effects associated with the requirements contemplated in paragraph
			 (2), including—(A)the impact on train accidents, including fatalities, injuries, and property damage;(B)the impact on staffing, schedules, and other railroad operations;(C)the impact on employees' salaries, earning opportunities,  and other compensation;(D)the impact on customer needs, such as predictability of service;(E)the impact on productivity and competitiveness;(F)the impact on recordkeeping and other railroad administration;(G)the impact of consecutive days worked and work performed during night hours on the potential for
			 fatigue and risk of accidents;(H)one-time versus reoccurring costs;(I)whether an effect disproportionately impacts a class of railroad;(J)the cost-effectiveness of existing railroad fatigue management initiatives;(K)the extent to which the application of modern fatigue science to hours of service requirements is
			 consistent with the railroad operating environment; and(L)such other effects as the Secretary of Transportation considers appropriate.(4)ReportNot later than 60 days after the cost-benefit analysis is complete, the Federal Railroad
			 Administration
			 shall post a
			 report on its website that summarizes the results of the cost-benefit
			 analysis, describes any disproportionate costs or benefits to a particular
			 class of railroad, and recommends any changes to the
			 current hours of service law.6.Transportation of flammable liquids by rail(a)In generalChapter 51 is amended by inserting after section 5110 the following:
				5111.Requirements for the operation of high-hazard flammable trains(a)In this section:(1)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term in section 173.120(a) of title 49, Code of Federal Regulations.(2)Distributed power systemThe term distributed power system has the meaning given the term in section 229.5 of title 49, Code of Federal Regulations.(3)DOT specification 111 tank carThe term DOT specification 111 tank car means a tank car that meets Department of Transportation Specification 111 standards but does not
			 meet the requirements of Association of American
			 Railroads Casualty Prevention Circular 1232.(4)High-hazard flammable trainThe term high-hazard flammable train means a single train transporting 20 or more tank cars loaded with a Class 3 flammable liquid.(5)Maximum extent practicableThe term maximum extent practicable has the meaning given the term in section 130.5 of title 49, Code of Federal Regulations.(6)StateThe term State means a State of the United States or the District of Columbia.(7)Two-way end-of-train deviceThe term two-way end-of-train device has the meaning given the term in section 232.5 of title 49, Code of Federal Regulations.(8)Worst-case dischargeThe term worst-case discharge has the meaning given the term in section 130.5 of title 49, Code of Federal Regulations.(b)Notification requirements(1)In generalA railroad carrier may not operate a high-hazard flammable train in a State until the railroad
			 carrier has
			 provided the State Emergency Response Commission for the State or other
			 appropriate State delegated entity, the Tribal Emergency Response
			 Commission, as appropriate, and the County Emergency Management
			 Commissioner or other appropriate county emergency response coordinator
			 with—(A)a reasonable estimate of the number of high-hazard flammable trains that are expected to travel,
			 per week,
			 through each county within the State;(B)each route that the high-hazard
			 flammable train will take within the State;(C)a description of the Class 3 flammable liquid being transported through the State;(D)all applicable emergency response information required under subparts C and G of part 172 of title
			 49,
			 Code of Federal
			 Regulations; and(E)the contact information, including name, title, telephone number, and address, for at least 1
			 individual at the railroad carrier responsible for serving
			 as the point of contact for the State Emergency Response Commission or
			 other appropriate State delegated entity, the Tribal Emergency Response
			 Commission, if appropriate,  the County Emergency Management
			 Commissioner or other
			 appropriate county emergency response coordinator, and any other relevant
			 emergency responders related to the railroad carrier's
			 transportation of high-hazard flammable trains.(2)UpdatesA railroad carrier shall update a notification under paragraph (1) prior to making any material
			 change in the estimated number of high-hazard flammable trains
			 that are expected to travel, per week, through a county within the State.
			 For purposes of this paragraph, a material change means an increase or decrease of 25 percent or more in the estimate of the
			 number of high-hazard flammable trains from the number provided under
			 paragraph (1)(A).(3)Copies to Department of TransportationA railroad carrier shall provide the
			 information required under paragraph (1) to the Department of
			 Transportation concurrently with the State Emergency Response Commission
			 or other appropriate State delegated entity, as applicable.(4)FOIAThe information provided to the Department of Transportation under paragraph (3) shall be
			 considered a record and available to the public in accordance with section
			 552 of title 5, United States Code.(5)PenaltiesA railroad carrier violating this subsection or a regulation
			 promulgated under this subsection is liable to the United States
			 Government
			 for a civil penalty. The Secretary of Transportation may impose a civil
			 penalty of up to $175,000 for each violation or for each day the violation
			 continues.(c)Speed restrictionsA railroad carrier operating a high-hazard flammable train shall—(1)except as provided under paragraph (2), adhere to a speed restriction of 50 miles per hour; and(2)adhere to a speed restriction of 40 miles per hour for each high-hazard flammable train—(A)with at least 1 DOT specification 111 tank car while the train operates in an area that has a
			 population of more than 100,000 people, as determined by census population
			 data; or(B)with at least 1 non-DOT specification tank car while the train operates in an area that has a
			 population of more than 100,000 people, as determined by census population
			 data.(d)Required equipment(1)In generalA railroad carrier shall equip each high-hazard flammable train it operates with—(A)a two-way end-of-train device (as defined in section 232.5 of title 49, Code of Federal
			 Regulations);(B)a distributed power system (as defined in section 229.5 of title 49, Code of Federal Regulations);
			 or(C)an electronically controlled pneumatic brake system (as defined in section 232.5 of title 49, Code
			 of Federal Regulations).(2)ExceptionParagraph (1) shall not apply to the operation of a high-hazard flammable train that is limited to
			 a maximum speed of 30 miles per hour.(3)ConstructionNothing in this subsection shall be construed to limit the authority of the Secretary to promulgate
			 regulations or issue orders under other law.(e)Installation of wayside defective bearing detectors(1)In generalSubject to paragraph (2), each railroad carrier shall install wayside defective bearing detectors
			 at least every 40 miles along main line track—(A)that the railroad carrier owns or has been
			 assigned maintenance responsibility under section 213.5 of title 49,
			 Code of Federal Regulations; and(B)over which 1 or more high-hazard flammable trains are operated.(2)Completion(A)Progress reportNot later than 180 days after the date of enactment of the Rail Safety Improvement Act of 2014, a railroad carrier shall submit to the Secretary a report describing the progress the railroad
			 carrier has made toward completion of the installation of wayside
			 defective bearing detectors under paragraph (1).(B)Completion dateAfter reviewing the report submitted under subparagraph (A), the Secretary shall establish a date
			 by which the railroad carrier must complete the installation of wayside
			 defective bearing detectors under paragraph (1).(3)ExceptionParagraph (1) shall not apply to any situation in which the Secretary determines that track
			 configuration or other safety considerations dictate otherwise.(f)InspectionsA railroad carrier shall—(1)conduct at least 2 automated track geometry inspections each calendar year on main line track—(A)that the railroad carrier owns or has been assigned maintenance responsibility under section 213.5
			 of title 49, Code of Federal Regulations; and(B)over which a high-hazard flammable train is operated;(2)perform at least 1 additional internal rail inspection each calendar year than is required under
			 section 213.237(c) of title 49, Code of Federal Regulations on main line
			 track—(A)that the railroad carrier owns or has been assigned maintenance responsibility under section 213.5
			 of title 49, Code of Federal Regulations; and(B)over which a high-hazard flammable train is operated; and(3)perform at least 1 additional track inspection per week than is required under section 213.233(c)
			 of title 49, Code of Federal Regulations, on each main line track—(A)that the railroad carrier owns or has been assigned maintenance responsibility under section 213.5
			 of title 49, Code of Federal Regulations; and(B)over which a high-hazard flammable train is operated..(b)Conforming amendmentThe table of contents for chapter 51 is amended by adding after the item relating to section 5110
			 the
			 following:5111. Requirements for the operation of high-hazard flammable trains..(c)Oil spill prevention and response plans(1)Submission and approval proceduresNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation
			 shall promulgate regulations to require approval of each oil spill
			 prevention and response plan submitted or resubmitted to the Federal
			 Railroad Administrator (for tank cars) to ensure it meets all the
			 requirements of part 130 of title 49, Code of Federal Regulations, as
			 revised under paragraph (2) of this subsection.  The
			 regulations shall include notice of, and an opportunity to respond to,
			 including the opportunity for an informal conference, any alleged plan
			 deficiencies or proposed plan revisions and an opportunity to correct any
			 plan deficiencies.(2)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation
			 shall revise the regulations under part 130 of the Code of Federal
			 Regulations (relating to oil spill prevention and response plans) to
			 modify the 1,000 barrels (42,000 gallons) threshold for a comprehensive
			 oil spill prevention and
			 response plan to account for worst-case discharges resulting from 
			 accidents involving unit trains or blocks of 20 or more tank cars.(d)Positive train controlSection 20157(a)(1) is amended—(1)by striking Not later than 18 months after the date of enactment of the Rail Safety Improvement Act of 2008,
			 each and inserting Each;(2)in subparagraph (B), by striking ; and and inserting a semicolon;(3)by redesignating subparagraph (C) as subparagraph (D); and(4)by inserting after subparagraph (B), the following:(C)its main line over which 20 or more tank cars loaded with petroleum crude oil, Class 3 (as
			 described in section 172.101 of title 49, Code of
			 Federal Regulations) are transported;
			 and.(e)Short line and regional railroad safety grantsSection 20108 is amended by adding at the end the following:(d)Short line and regional railroad safety initiative(1)Grants authorizedThe Secretary may award grants to private or nonprofit organizations involved in, or affiliated
			 with, transportation by Class II or Class III railroads.(2)Use of fundsGrant funds awarded under this subsection shall be used for research, development, testing,
			 evaluation, and
			 training efforts that are designed to enhance rail safety practices and
			 safety culture.(3)Authorization of appropriations(A)Fiscal year 2015There is authorized to be appropriated to the Secretary $2,000,000 for fiscal year 2015 for grants
			 under this subsection.(B)Fiscal years 2016 through 2019There is authorized to be appropriated to the Secretary such sums as may be necessary for each of
			 the fiscal years 2016 through 2019 for grants under this subsection.(C)AvailabilityAmounts appropriated under this paragraph shall remain available until expended..(f)Accident analysis and mitigationWith amounts appropriated under section 20117(a) of title 49, United States Code, the Secretary of
			 Transportation shall conduct accident analysis and
			 mitigation research to examine—(1)how the safety risks of transporting energy products by rail changes from source to destination;(2)the likelihood and consequences of accidents during pre-treatment, classification, loading,
			 transit, and unloading;(3)mitigation strategies to reduce identified risks throughout the supply chain, including—(A)regulation and enforcement;(B)more accurate classification methods;(C)alternative routing;(D)reduced speeds;(E)improved braking;(F)improved tank car crashworthiness; and(G)better informed emergency responders.(g)Research on tank car safetyWith amounts appropriated under section 20117(a) of title 49, United States Code, the
			 Secretary of Transportation shall supplement research
			 conducted by the Pipeline and Hazardous Materials Safety Administration on
			 the development of a Liquefied Natural Gas bulk tank car and locomotive
			 tender designs by conducting full-scale impact tests to assess
			 performance, puncture resistance, and validate computer simulations.7.Amendments to the Safety Appliance Law(a)Moving defective and insecure vehicles needing repairs(1)In generalSection 20303 is amended by adding at the end the following:(d)Definition of nearestThe term nearest means the closest in the forward direction of travel for the defective or insecure vehicle..(2)Technical amendmentsSection 20303(a)(2) is amended by striking clause (1) of this subsection and inserting paragraph (1).(b)Exemption for technological improvementsSection 20306 is amended—(1)in subsection (b)(1), by striking ; or and inserting a semicolon;(2)in subsection (b)(2), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(3)a regulation promulgated under section 553 of title 5, United States
Code..8.Amendments to the Locomotive Inspection Law(a) Requirements for useSection 20701 is amended—(1)by inserting (a) In general.— before A railroad carrier and indenting appropriately;(2)in subsection (a)(2), as redesignated, by striking ; and and inserting a semicolon;(3)in subsection (a)(3), as redesignated, by striking the period and inserting ; and;(4)in subsection (a), as redesignated, by adding at the end the following:(4)are of a unique design or utilize a new power source technology that has been approved in advance
			 by
			 the Secretary.; and(5)by adding at the end the following:(b)Definition of new power source technologyFor the purposes of subsection (a)(4), the term new power
source technology means a technology that employs a source of motive power other than
diesel fuel, electricity, or steam..9.Repair and replacement of damaged track inspection equipment(a)In generalSubchapter I of chapter 201 is amended by adding after section 20120 the following:20121.Repair and replacement of damaged track inspection equipmentThe Secretary of Transportation may receive and expend cash, or receive and
utilize spare parts and similar items, from non-United States Government sources to
repair damages to or replace United States Government owned automated track inspection cars and
			 equipment as a result of third-party liability for such damages, and any
			 amounts collected under this section shall be credited directly to the
			 Railroad Safety and Operations account of the Federal Railroad
			 Administration, and shall remain
available until expended for the repair, operation, and maintenance of automated track
inspection cars and equipment in connection with the automated track inspection program..(b)Conforming amendmentThe table of contents for subchapter I of chapter 201 is amended by adding after section 21020 the
			 following:20121. Repair and replacement of damaged track inspection equipment..10.Commuter rail track inspections(a)In generalSubchapter II of chapter 201, as amended by section 4 of this Act, is further amended by adding at
			 the end the following:20172.Commuter rail track inspections(a)In generalWhen performing an inspection as required under subpart F of part 213 of title 49, Code of Federal
			 Regulations, a railroad carrier
			 providing commuter rail passenger transportation on high density commuter
			 railroad lines (as described in section 213.233(b)(3) of title 49, Code of
			 Federal Regulations) shall, at a minimum—(1)actually traverse each main line by vehicle or
			 inspect each main line on foot at least once every 2 weeks; and(2)actually traverse and inspect each siding by vehicle
			 or by foot at least once every month.(b)ConstructionNothing in this section shall be construed to limit the authority of the Secretary to promulgate
			 regulations or issue orders under other law..(b)Conforming amendmentThe table of contents for subchapter II of chapter 201, as amended by section 4 of this Act, is
			 further amended by adding at the end  the following:20172. Commuter rail track inspections..11.Automated track geometry inspections(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation
			 shall promulgate such regulations as the Secretary considers necessary to
			 require each railroad carrier to conduct at least 1 annual automated track
			 geometry inspection on all high-tonnage routes (as defined by the
			 Secretary), passenger train routes, and hazardous materials routes on main
			 line track that the railroad carrier owns or has been assigned maintenance
			 responsibility under section 213.5 of title 49, Code of Federal
			 Regulations.(b)ExceptionsIn promulgating the regulations under subsection (a), the Secretary of Transportation may provide
			 an exception for a railroad carrier that demonstrates, to the Secretary's
			 satisfaction, that its inspection practices provide an equivalent level of
			 safety benefit.(c)ConstructionNothing in this section shall be construed to limit the authority of the Secretary to promulgate
			 regulations or issue orders under other law.12.Speed enforcement(a)Automated train control inspectionsNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation
			 shall promulgate regulations requiring each railroad carrier operating in
			 automated train control territory to perform a regular inspection at each
			 location that has
			 a reduction of more than 20 miles per hour in the maximum authorized speed
			 until the Secretary has certified
			 the railroad carrier's positive train control system under section
			 20157(h) of title 49, United States Code.(b)SignageNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation
			 shall promulgate regulations requiring the installation of signs to warn
			 train crews before they approach a
			 location where there is a permanent reduction of more than 20 miles per
			 hour in the maximum authorized
			 speed.(c)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary of
			 Transportation shall transmit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report describing—(1)the actions the railroad carriers have taken in response to Safety Advisory 2013–08, entitled
			 Operational Tests and Inspections for Compliance
			 With Maximum Authorized Train Speeds and Other Speed Restrictions; and(2)the actions the Federal Railroad Administration has taken to determine and ensure compliance with
			 that safety advisory.13.Unintentional movementNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation
			 shall revise the regulations in section 232.103(n) of title 49, Code of
			 Federal Regulations, relating to securement of unattended equipment, to
			 incorporate those requirements under Federal Railroad
			 Administration Emergency Order No. 28 (78 Fed. Reg. 48218; relating to
			 establishing additional requirements for attendance and securement of
			 certain freight
			 trains and vehicles on mainline track or mainline siding outside of a yard
			 or terminal) to the extent the Secretary considers practicable.
		14.Rail safety oversight improvements(a)Risk reduction implementation planNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation
			 shall develop and submit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives an
			 implementation plan for the oversight of railroad safety risk reduction
			 programs developed under section 20156 of title 49, United States Code. 
			 The plan shall
			 contain—(1)interim milestones for finalizing any regulation required to implement section 20156 of title 49,
			 United States Code; and(2)estimated timeframes for the review and approval of railroad safety risk reduction program
			 components
			 required under section 20156(d)(2) of title 49, United States Code.(b)Human capital plan(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall develop a
			 long-range strategic
			 human capital plan for the Federal Railroad Administration.  The plan
			 shall—(A)identify and prioritize the Federal Railroad Administration’s human capital needs over a minimum of
			 5 years;(B)align the human capital needs under subparagraph (A) with the Federal Railroad Administration's
			 safety mission; and(C)include specific approaches for how the Secretary will ensure that the Federal
			 Railroad
			 Administration has enough inspectors to perform its current and future
			 oversight work, including the implementation of requirements for positive
			 train control and railroad safety risk reduction programs.(2)ConsiderationsIn developing the plan, the Secretary shall consider—(A)whether the Federal Railroad Administration’s staffing allocation process is flexible enough to
			 respond to shifts in rail traffic volumes and patterns across different
			 regions; and(B)railroad industry trends, projected retirements, skill gaps, and training needs.(3)ReportNot later than 30 days after the plan is complete, the Secretary shall transmit a
			 report to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives that summarizes the contents of the plan and describes how
			 the Secretary will prioritize resources to mitigate the largest rail
			 safety oversight risks and to prevent rail accidents.15.Reports on statutory mandates and recommendationsSection 106 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20101 note) is amended by
			 striking Not later than December 31, 2008, and annually thereafter, the Secretary and inserting Not later than 90 days after the date of enactment of the Rail Safety Improvement Act of 2014, and quarterly thereafter, the Administrator of the Federal Railroad Administration.16.Operation deep dive; report(a)In generalNot later than 60 days after the date of enactment of this Act, and quarterly thereafter until the
			 completion date, the
			 Administrator of the Federal Railroad Administration shall submit to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure of the House of
			 Representatives a report on the progress of Metro-North Commuter Railroad
			 in implementing the directives and recommendations issued by the Federal
			 Railroad Administration  in its March 2014 report to Congress, Operation
			 Deep Dive Metro-North Commuter Railroad Safety Assessment.  Not later than
			 30 days after the completion date, the Federal Railroad Administration
			 shall submit a final report on the directives and recommendations to
			 Congress.(b)Definition of completion dateFor purposes of this section, the term completion date means the date that Metro-North Commuter Railroad has completed all of the directives and
			 recommendations issued by the Federal
			 Railroad Administration  in its March 2014 report to Congress.17.Use of certain reports and surveys(a)In generalSection 20119 of title 49, United States Code, is repealed.(b)Conforming amendmentThe table of contents for title 49, United States Code, is amended by striking the item relating to
			 section 20119.18.Authorization of appropriations; miscellaneous(a)Highway-Rail grade crossing safety studyThere are
authorized to be appropriated to the Secretary of Transportation such sums as may be necessary to
			 conduct a study of
			 railroad operations that block highway-rail grade crossings, including the
			 severity,
frequency, and other characteristics of such blockages, to remain available until
expended. For the purpose of this subsection, the term highway-rail grade crossing has the meaning given the term in section 20153(a) of title 49, United States Code.(b)Train length studyThere are authorized to be appropriated to the
Secretary of Transportation such sums as may be necessary to conduct a study of whether train
			 length correlates
with the severity and frequency of train derailments, to remain available until expended.(c)Operation lifesaver; authorization of appropriationsSection 206(c) of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note) is amended to read
			 as follows:(c)Authorization of appropriationsThere are authorized to be appropriated to the Federal Railroad Administration for carrying out
			 this section $1,500,000 for each of fiscal years 2015 through 2020..19.Enforcement(a)Safety sensitive violationsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation
			 shall issue a statement of agency policy—(1)defining the term safety sensitive violation
					for purposes of the amendments under subsection (c); and(2)identifying in the penalty schedules those violations under chapter 201, chapters 203 through 209,
			 and chapter 211 of title 49, United States Code, that meet the definition
			 under paragraph (1) of this subsection.(b)Notice and commentThe Secretary of Transportation may subject the statement of agency policy under subsection (a) to
			 notice and comment, as the Secretary considers appropriate.(c)Civil penalties increases(1)Chapter 201 general violationsSection 21301(a) is amended—(A)by inserting , except that if the violation is a safety
			 sensitive violation the amount of the penalty shall be at least $13,000 after $25,000;(B)by striking $25,000 and inserting $500,000;(C)by striking the amount may be not more than $100,000 and inserting the amount shall be at least $1,000,000; and(D)in paragraph (3), by inserting , or
			 $13,000 if the violation is a safety sensitive violation, after $500.(2)Chapter 201
			 accident and incident violations; chapters 203 through 209 violationsSection 21302(a)(2) is amended—(A)by inserting , except that if the violation
			 is a safety sensitive violation the amount of the penalty shall be at
			 least $13,000 after “$25,000”;(B)by striking $25,000 and inserting $500,000; and(C)by striking the amount may be not more than $100,000 and inserting the amount shall be at least $1,000,000.(3)Chapter 211 violationsSection 21303(a)(2) is amended—(A)by inserting , except that if
			 the violation is a safety sensitive violation the amount of the penalty
			 shall be at least $13,000 after $25,000;(B)by striking $25,000 and inserting $500,000; and(C)by striking the amount may be not more than $100,000 and inserting the amount shall be at least $1,000,000.(4)Inflation adjustments; statements of agency policyThe Secretary of Transportation shall issue a statement of agency policy adjusting the penalty
			 schedules for violations of chapter 201, chapters 203 through 209, and
			 chapter 211 of title 49, United States Code, as necessary to account for
			 inflation, each time the Secretary is required by law to review the
			 minimum and maximum civil monetary penalty for inflation under
			 the Federal Civil Penalties Inflation Adjustment Act of 1990.	The
			 Secretary may subject the statement of agency policy to notice and
			 comment, as the Secretary considers appropriate.(d)Enforcement reportSection 20120(a)(2) is amended by inserting after prior fiscal year, the following:
for both ordinary and safety-sensitive violations,.(e)Effective dateThe amendments under subparagraphs (A) and (D) of subsection (c)(1), under subsection (c)(2)(A),
			 and under  subsection (c)(3)(A) shall take effect on the date that is 180
			 days after the date
			 that the Secretary of Transportation defines the term safety sensitive violation under subsection (a).20.Confidential close call reporting systems(a)In generalSubchapter II of chapter 201, as amended by section 10, is further amended by adding at the end the
			 following:20173.Confidential close call reporting systems(a)In generalNot later than 2 years after the date of enactment of the Rail Safety Improvement Act of 2014, each
			 applicable railroad carrier shall establish a confidential close call
			 reporting system.(b)RegulationsNot later than 1 year after the Rail Safety Improvement Act of 2014, the Secretary
			 shall promulgate regulations setting forth the requirements for an
			 applicable railroad carrier to follow in establishing a confidential close
			 call reporting
			 system program.  The Secretary may use any
			 information and experience gathered through research and pilot programs on
			 confidential close call reporting systems in developing the regulations,
			 including continuing the use of third parties for the
			 collection of close call reports and distribution of close call data.	The
			 Secretary shall ensure that an applicable railroad carrier's employees
			 receive protection under
			 its program from any related Federal Railroad Administration enforcement
			 actions.(c)Program development and oversight(1)In generalNot later than 180 days after  the date of the final regulations under subsection (b), an
			 applicable railroad carrier shall develop a proposed program and submit it
			 to the Secretary for
			 review and approval.(2)ContentsA railroad carrier shall describe its proposed program’s core
			 principles and values, explain the rights, roles, and responsibilities of
			 program stakeholders, identify concerns and interests, and describe how
			 the program will operate.(3)Review(A)In generalThe Secretary shall review and approve or
			 disapprove each proposed program within a reasonable amount of time.	If
			 a proposed
			 program is not approved, the Secretary shall notify the applicable
			 railroad
			 carrier in writing as to the specific areas in which the proposed program
			 is deficient.	The applicable railroad carrier shall correct all
			 deficiencies
			 within a reasonable period of time following receipt of written notice
			 from the Secretary.(B)UpdatesAn applicable railroad carrier shall update its
			 program as needed and obtain the Secretary’s approval prior to making any
			 major changes to its program.(C)Annual reviewsThe Secretary shall conduct an annual
			 review to ensure that each applicable railroad carrier is in compliance
			 with its
			 program.(d)Program elementsEach applicable railroad carrier shall—(1)provide a safe environment for its employees to report unsafe events and conditions;(2)for unsafe events and conditions reported within the scope of a
			 confidential close call reporting system, ensure its employees are
			 protected from
			 railroad carrier discipline;(3)use information collected through the confidential close call reporting system to develop and
			 implement targeted corrective actions, as appropriate; and(4)use information collected by the programs to supplement
			 inspection data in identifying safety issues and emerging risks before
			 they develop into accidents.(e)Consensus(1)In generalEach applicable railroad carrier shall consult with, employ good faith with, and use
			 its best
			 efforts to reach agreement with all of its directly affected employees,
			 including any nonprofit employee labor organization representing a class
			 or craft of directly affected employees of the applicable railroad
			 carrier, on the
			 development and implementation of the proposed program.(2)StatementsIf an applicable railroad carrier and its directly affected employees, including any nonprofit
			 employee labor
			 organization representing a class or craft of directly affected employees
			 of the applicable railroad carrier, cannot reach consensus on the
			 development and implementation of
			 the proposed program, then directly affected employees and such
			 organization may
			 file a statement with the Secretary explaining their views on the proposed
			 program
			 on which consensus was not reached.  The Secretary shall consider such
			 views during review of the proposed program under subsection (c)(3)(A).(f)Voluntary program establishmentAny railroad carrier that is not an
			 applicable railroad carrier may voluntarily establish a program under this
			 section.  This section, and any regulations promulgated under this
			 section, shall apply to a program that is voluntarily established.(g)Use of dataThe Secretary may use the confidential close call reporting data—(1)when implementing or updating
			 the Federal Railroad Administration's National Inspection Plan;(2)when performing focused inspections; or(3)when developing agency rulemakings and guidance, as appropriate.(h)Definition of applicable railroad carrierIn this section, the term applicable railroad carrier means—(1)a railroad carrier that is a Class I railroad;(2)a railroad carrier that has
			 inadequate safety performance, as determined by the Secretary; or(3)a
			 railroad carrier that provides intercity rail passenger or commuter rail
			 passenger transportation.(i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary such sums as may be necessary to implement
			 this section and support the nationwide implementation, as the Secretary
			 determines appropriate, of confidential close call reporting
			 system programs..(b)Conforming amendmentThe table of contents for subchapter II of chapter 201, as amended by section 10 of this Act, is
			 further amended by adding at the end the following:20173. Confidential close call reporting systems..21.Freight train crew size(a)In generalSubchapter II of chapter 201, as amended by section 20 of this Act, is further amended by adding at
			 the end the
			 following:20174.Freight train crew size(a)In generalNo freight train or light engine used in connection with the movement of freight may be operated
			 unless it has a crew of at least 2 individuals of which—(1)1 individual is certified as a locomotive operator under section 20135; and(2)1 individual is certified as a train conductor under section 20163.(b)Definition of light engineIn this section, the term light engine means a locomotive operating without cars attached or with caboose only..(b)Conforming amendmentThe table of contents for subchapter II of chapter 201, as amended by section 20 of this Act, is
			 further amended by adding at the end  the following:20174. Freight train crew size..(c)Effective dateThe amendments made by subsections (a) and (b) of this section shall take effect on the date that
			 is 30 days after the date of enactment of the Rail Safety Improvement Act of 2014.
